DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 is a dependent claim of claim 1. However, the examiner believes the Applicant intended claim 3 to be dependent on claim 2, since claim 3 is further limiting the limitations of claim 2. Appropriate correction is required. 
Examiner note: for the purposes of examination, the examiner will consider claim 3 to be dependent on claim 2.

Claim 3 is objected to because of the following informalities: lines 1-2 recite “the moving the positions”. The examiner believes the lines should read “the shifting the positions”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: claim 8 is a dependent claim of claim 6. However, the examiner believes the Applicant intended claim 8 to be dependent on claim 7, since claim 8 is further limiting the limitations of claim 7. Appropriate correction is required. 
Examiner note: for the purposes of examination, the examiner will consider claim 8 to be dependent on claim 7.
Claim 8 is objected to because of the following informalities: line 1 recites “the moving the positions”. The examiner believes the lines should read “the shifting the positions”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: claim 10 is a dependent claim of claim 8. However, the examiner believes the Applicant intended claim 10 to be dependent on claim 9, since claim 10 is further limiting the limitations of claim 9. Appropriate correction is required. 
Examiner note: for the purposes of examination, the examiner will consider claim 10 to be dependent on claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0349837) in view of Chu et al. (EP 3109734 A1).

Regarding claim 1 Miller discloses a computer-readable non-transitory storage medium storing a calibration program of an interpupillary distance for executing calibration of the interpupillary distance, the calibration program causing an image processor provided in a pair of VR (Virtual Reality) goggles which is mounted on a head of a human body to execute: 
displaying a plurality of marker images at a plurality positions, respectively, each of the plurality of marker images including a right image for right eye and a left image for left eye to be overlapped when being visually recognized, and a deviation between the right image and the left image is different for the plurality of marker images when being visually recognized (Figures 8A and 8B show markers 50 being displayed, note each marker is comprised of overlapped right image and left image, further note the images that make up the markers 50 have different deviations); 
selecting a marker image from among the plurality of marker images (user selecting the most stable image 54 and/or 58 in Figures 8A and 8B); 
setting calibration data of the interpupillary distance based on the selected marker image (determine a calibrated inter-pupillary distance step 412 in Figure 4); 
adjusting positions of a content image for right eye and a content image for left eye based on the calibration data (calibrate HMD device based on the calibrated inter-pupillary distance step 416 in Figure 4); and 
displaying the content image for right eye and the content image for left eye whose positions are adjusted (image displayed in input subsystem 98 in Figure 9).
However, fails to explicitly disclose selecting a marker image, which is stared for a predetermined time, from among the plurality of marker images.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, because such incorporation enhances the experience of the user.

Regarding claim 4 Miller discloses the computer-readable non-transitory storage medium of claim 1. However, fails to explicitly disclose wherein the displaying the plurality of marker images comprises displaying the plurality of marker images in a 360-degree VR space.
In his disclosure Chu teaches the displaying the plurality of marker images comprises displaying the plurality of marker images in a 360-degree VR space (HMD displaying 360° views – [0045-0046]). 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, because such incorporation enhances the experience of the user.

Regarding claim 5 Miller discloses the computer-readable non-transitory storage medium of claim 4. However, fails to explicitly disclose wherein the displaying the plurality of marker images comprises displaying the plurality of marker images in a scrolling manner in the 360-degree VR space based on a movement detection signal 
In his disclosure Chu teaches wherein the displaying the plurality of marker images comprises displaying the plurality of marker images in a scrolling manner in the 360-degree VR space based on a movement detection signal from a sensor that is included in the image processor and performs a head tracking function (Figure 4A shows an HMD display that allows user interaction with elements 305 (being interpreted as markers) by scrolling the elements 305 based on user’s head movements – [0044, 0058]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, because such incorporation enhances the experience of the user.

Claim 6 corresponds to the method executed by the computer-readable non-transitory storage medium of claim 1. Therefore, claim 6 is being rejected on the same basis as claim 1.

Claim 9 corresponds to the method executed by the computer-readable non-transitory storage medium of claim 4. Therefore, claim 9 is being rejected on the same basis as claim 4.

Claim 10 corresponds to the method executed by the computer-readable non-transitory storage medium of claim 5. Therefore, claim 10 is being rejected on the same basis as claim 5.

Claims 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0349837) in view of Chu et al. (EP 3109734 A1) further in view of Tsubaki et al. (US 2014/0029838).

Regarding claim 2 Miller discloses the computer-readable non-transitory storage medium of claim 1. However, fails to explicitly disclose wherein the adjusting the positions comprises shifting the positions in a horizontal direction based on the calibration data.
In his disclosure Tsubaki teaches the adjusting the positions comprises shifting the positions in a horizontal direction based on the calibration data (adjusting the disparity value of the right-eye image and the left-eye image by shifting said images in the horizontal direction – [0033, 0070, 0076]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tsubaki into the teachings of Miller because such incorporation enables effective suppression of the occurrence of binocular rivalry and that facilitates stereoscopic vision can be generated.

Regarding claim 3 Miller discloses the computer-readable non-transitory storage medium of claim 1. However, fails to explicitly disclose wherein the moving 
In his disclosure Tsubaki teaches wherein the moving the positions in the horizontal direction comprises shifting the position of the content image for right eye in a first direction and the position of the content image for left eye in a second direction opposite to the first direction by a distance based on the calibration data (shifting the left-eye image to the right and the right-eye image to the left based on the amount of adjustment – [0037]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tsubaki into the teachings of Miller because such incorporation enables effective suppression of the occurrence of binocular rivalry and that facilitates stereoscopic vision can be generated.

Claim 7 corresponds to the method executed by the computer-readable non-transitory storage medium of claim 2. Therefore, claim 7 is being rejected on the same basis as claim 2.

Claim 8 corresponds to the method executed by the computer-readable non-transitory storage medium of claim 3. Therefore, claim 8 is being rejected on the same basis as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482